J-A11005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHRISTIAN ZIMMERMAN                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHERYL ZIMMERMAN                           :   No. 1628 MDA 2019

               Appeal from the Order Entered September 4, 2019
                 In the Court of Common Pleas of York County
                  Civil Division at No(s): 2013-FC-001196-15


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                              FILED JUNE 18, 2020

        Christian Zimmerman (“Husband”) appeals from the order entered in

the York County Court of Common Pleas, modifying the amount of alimony

owed to Cheryl Zimmerman (“Wife”). After careful review, we affirm.

        Husband and Wife were married in 1986. Then, in 2013, Husband filed

for divorce from Wife. A Master was appointed to resolve all economic claims

including alimony and equitable distribution. Shortly thereafter, the parties

filed a stipulation regarding equitable distribution and agreed the Master would

focus primarily on the issue of alimony. Ultimately, the Master awarded Wife

$790.77 per month in alimony.

        Husband and Wife filed timely exceptions to the master’s report. After

oral arguments, the trial court entered a divorce decree granting in part, and

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A11005-20



dismissing in part, the parties’ exceptions. The court amended the alimony

award to $1,833.80 per month. Husband appealed the trial court’s order.

       While the appeal was pending, the trial court requested this Court

remand the matter because it erred in its calculation. The matter was

remanded to the trial court for further proceedings. The court then issued

supplemental findings of fact, and an amended order, which reduced

Husband’s alimony payment to $1,800.00 per month, but affirmed all other

aspects of its previous order.

       This Court addressed Husband’s appeal. Upon review, the panel found

that the trial court miscalculated the amount of alimony Husband owed wife,

mainly due to an inaccuracy in Wife’s monthly net income. As such, the panel

vacated the alimony award and remanded the matter to the trial court, but

affirmed the divorce decree. See Zimmerman v. Zimmerman, 450 MDA

2018    (Pa.   Super.   filed   July   16,   2019)   (unpublished   memorandum)

(Zimmerman I).

       On remand, the trial court recalculated the alimony award based on

changes made in Wife’s net income and Husband’s ability to deduct alimony

from his federal taxes. Accordingly, the court ordered the new alimony amount

to be $1,609.00 per month if Husband is able to deduct the alimony from his

personal tax return. Alternatively, the court stated that, if Husband is unable

to do so, then the award is $1,287.00 per month. This timely appeal followed.




                                         -2-
J-A11005-20


       Husband raises two issues for our review.1 The first issue is whether the

trial court erred by utilizing the support guideline calculation to recalculate the

amount of alimony owed to Wife. See Appellant’s Brief, at 4. His second issue

is whether the trial court erred by failing to deduct the $470.00 a month

increase in Wife’s net income from the alimony award. See id.

       As an initial matter, we note that Husband’s brief once again fails to

conform to the briefing requirements set forth in the Pennsylvania Rules of

Appellate Procedure. As in the previous appeal, his argument is not divided

into as many parts as there are issues to be argued. See Zimmerman I, at

5 n.4; see also Pa.R.A.P. 2119(a). We could find Husband’s issues waived

based on his failure to properly raise and develop them. See Branch Banking

and Trust v. Gesiorski, 904 A.2d 939, 942-43 (Pa. Super. 2006). However,

as in Zimmerman I, we conclude Husband’s non-compliance does not

substantially hamper our review of his first issue. We therefore proceed to

consider that argument.

       In reviewing an alimony order, we must determine whether there has

been an error of law or an abuse of discretion by the trial court. See Smith

v. Smith, 904 A.2d 15, 20 (Pa. Super. 2006). Absent an abuse of discretion



____________________________________________


1 In his statement of matters complained of on appeal, Husband raised three
issues for our review. However, he now claims one of his issues is no longer
germane to this appeal because it was remedied by the trial court’s 1925 (a)
opinion. Therefore, Husband now wishes this Court to consider only two of his
three issues on appeal. See Appellant’s Brief, at 4.

                                           -3-
J-A11005-20


or insufficient evidence to sustain the award, this Court will not interfere with

the trial court’s broad discretion. See id.

      Husband first argues that the trial court on remand applied an incorrect

standard in recalculating the amount of alimony. He claims that the court

erred by utilizing the support guidelines to determine the appropriate amount

of alimony that Husband owed Wife. See Appellant’s Brief, at 11. Husband

asserts that the court was required to engage in a full-blown analysis under

23 Pa.C.S.A. § 3701(b). See id., at 14.

      In addressing the new alimony award, the court stated that it relied

exclusively on the Rules of Civil Procedure governing support actions. See

Trial Court Opinion, 11/14/19, at 4. Having previously analyzed the factors in

23 Pa.C.S.A. § 3701(b), the court stated there was no need to reanalyze the

factors again, as there was no objection to its original analysis. See id. As

such, the court found that the guidelines for support actions was the

appropriate standard for calculating the amount of alimony on remand. See

id.

      Under these specific circumstances, we can discern no abuse of the

court’s discretion. While the support guidelines do not explicitly apply to

alimony   determinations,    neither   are    they   explicitly   excluded   from

consideration in setting alimony. Therefore, we cannot conclude that the court

erred in considering them. See Zimmerman I, at 7-9 (concluding that the

trial court’s use of the support guidelines alone was error, but use of the


                                       -4-
J-A11005-20


guidelines in the context of the seventeen required considerations under

section 3701 was not an abuse of discretion).

       Further, it is undisputed that the trial court, when it reviewed the

entirety of the factors outlined in section 3701(b), concluded that a monthly

payment of $1,800 from Husband to Wife effectuated economic justice

between the parties. This Court found that the trial court had erred in

calculating Wife’s monthly income and remanded to the trial court for

recalculation.

       Admittedly, the trial court once again mechanically applied the support

guidelines after properly calculating Wife’s monthly income. While this analysis

is technically flawed for the same reason the court’s first calculation was

flawed, we need not remand under the specific circumstances of this case.

       As noted, the trial court previously found a monthly payment of $1,800

to Wife was appropriate under section 3701(b). After the Zimmerman I

remand, the court recalculated the monthly payment to be $1,287.2


____________________________________________


2 The trial court provided a dual calculation depending on whether Husband
would be allowed to deduct the alimony payments from his federal taxes. We
do not conclusively rule on the federal tax issue as our analysis applies to
either calculation, but note that under the Tax Cuts and Jobs Act of 2017
(“TCJA”), alimony paid is no longer deductible if the divorce decree was (1)
executed after December 31, 2018 or (2) executed on or before such date and
modified thereafter. See Tax Cuts and Jobs Act of 2017, P.L. 115-97, Dec. 22,
2017, § 11051. Any modification to alimony awards must expressly provide
that this section applies to such modification. See id.




                                           -5-
J-A11005-20


       Under these specific circumstances, we conclude that Husband cannot

establish that the trial court’s alimony award would have been different if it

had engaged in a full analysis under section 3701(b) after remand. When the

court previously performed a full 3701(b) analysis, it found an $1,800 per

month payment did not unfairly burden Husband. We cannot conceive that the

court would find the current $1,287 per month payment does unfairly burden

Husband. As a result, we conclude Husband has not established a right to

relief on appeal. See, e.g., Grove v. Port Auth. of Allegheny County, 218

A.3d 877, 888 (Pa. 2019).

       In his second issue, Husband asserts that the trial court erred because

it failed to deduct the $470 a month increase in Wife’s net income from the

alimony award. Husband’s argument on this issue consists of a single

paragraph commingled with his other argument. This paragraph contains no

citation to authority and does not develop his contention that the alimony

award, already reduced to $1287 (under the assumption that Husband cannot

deduct the alimony from his federal taxes), should be further reduced by $470

a month to $809 per month.



____________________________________________


Here, the parties’ April 3, 2018 divorce decree does not fall into the TCJA’s
first category. However, since the alimony award was modified on September
4, 2019, the second category of the TCJA applies to the divorce decree.
Therefore, it appears that Husband will be unable to deduct his alimony from
his federal taxes. For readability, our memorandum will explicitly proceed
under this assumption, even though it does not affect our analysis.


                                           -6-
J-A11005-20


     We cannot discern the legal basis for Husband’s argument from this

paragraph. As a result, we conclude Husband has waived it.

     Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/2020




                                   -7-